          Case 1:17-cv-02575-KBJ Document 41 Filed 01/28/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BRIAN HAWKINS,                        )
                                      )
                      Plaintiff,      )
       v.                             )                No. 1:17-cv-2575-KBJ
                                      )
ROBERT WILKIE, Secretary of           )
Veterans Affairs, and                 )
                                      )
DEPARTMENT OF VETERANS AFFAIRS, )
                                      )
                      Defendants.     )
_____________________________________ )


        NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

       On January 15, 2019, this Court granted Defendants’ motion for a stay of all proceedings

in the above-captioned case commensurate with the duration of the lapse of appropriations for the

Department of Justice. As of January 25, 2019, funding was restored through February 15, 2019,

for the Department of Justice, and the Department has now resumed its usual civil litigation

functions. Pursuant to the Court’s order, the deadline for responding to the complaint should be

extended by 14 days, as the Court denied Defendants’ motion to dismiss and for summary

judgment in an order entered on the docket on January 7, 2019. See Memo. Opinion and Order,

Jan. 7, 2019, ECF No. 39; Fed. R. Civ. P. 12(a)(4)(A) (responsive pleading due 14 days after

“notice of the court’s action” denying motion to dismiss); Minute Order, Jan. 15, 2019 (“Counsel

for Defendant shall notify the Court as soon as Congress has appropriated funds; at that point, the

Court will enter an order resetting the applicable deadlines, which will be extended day-for-day

with the duration of the lapse in appropriations.”). Accordingly, Defendants now intend to file a

response to the Complaint on or before February 8, 2019.




                                                1
        Case 1:17-cv-02575-KBJ Document 41 Filed 01/28/19 Page 2 of 2



Date: January 28, 2019               Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     CHRISTOPHER R. HALL
                                     Assistant Branch Director

                                         s/ Justin M. Sandberg
                                     Justin M. Sandberg (Ill. Bar. No. 6278377)
                                     Senior Trial Counsel
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     20 Massachusetts Avenue N.W.
                                     Washington, D.C. 20530
                                     Tel.: (202) 514-5838
                                     Fax: (202) 616-8202
                                     Email: justin.sandberg@usdoj.gov

                                     Counsel for Defendants




                                     2
